Via Edgar May 16, 2013 United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 Attention: Suzanne Hayes Assistant Director Division of Corporation Finance Re: The Goldman Sachs Group, Inc. Form 10-K for the Year Ended December 31, 2012, Filed February 28, 2013 File No. 001-14965 Dear Ms. Hayes: We are in receipt of the letter, dated May 9, 2013, to Lloyd C. Blankfein, Chairman and Chief Executive Officer of The Goldman Sachs Group, Inc., from the staff (the “Staff”) of the Securities and Exchange Commission, regarding the above-referenced filing. In order to gather the necessary information and to prepare our responses, we respectfully request an extension of time until June 7, 2013 to respond to the Staff’s comments. Please feel free to call me (212-902-5675) if you have any questions or require further information. Sincerely, /s/ Sarah E. Smith Sarah E. Smith Principal Accounting Officer cc: Lloyd C. Blankfein, Chairman and Chief Executive Officer Harvey M. Schwartz, Chief Financial Officer (The Goldman Sachs Group, Inc.)
